Citation Nr: 1445807	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-04 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which grants service connection for PTSD and assigned a 30 percent rating effective July 31, 2009.

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in November 2012.  A transcript of the hearing is associated with the claims file.

Additionally, the Board notes that in his September 2010 notice of disagreement with the initial rating for PTSD, the Veteran stated that he had not received a response concerning his claim for tinnitus claim.  A review of the record shows that service connection for tinnitus was denied in the January 2010 rating decision.  The Veteran did not appeal that decision and so the issue of service connection for tinnitus is not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his November 2012 hearing, the Veteran testified that his PTSD symptoms had increased since his last VA examination in August 2010.  Specifically, the Veteran stated that he was no longer employed or in contact with his sister.  He also reported symptoms including suicidal ideations, memory problems, a decline in personal hygiene, difficulty with impulse control, and obsessive rituals.  As the Veteran has reported a worsening of his PTSD symptoms, a new examination addressing the current severity of this disability is necessary.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of his PTSD.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.  The examiner should specifically address:

   a.  The current severity of the Veteran's PTSD.
   
b.  The extent to which the Veteran's PTSD affects his ability to secure and follow a substantially gainful occupation.

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

2.  Thereafter, the RO/AMC should readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

